Citation Nr: 0812138	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  07-02 444	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for tinnitus, to include as 
secondary to bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1954 to 
July 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2006 and March 2007 rating 
determinations of a Regional Office (RO) of the Department of 
Veterans Affairs (VA) in Lincoln, Nebraska.  The veteran had 
a personal hearing before a Decision Review Officer (DRO) in 
November 2006 as well as a videoconference hearing before the 
undersigned Veterans Law Judge in December 2007.  Transcripts 
of both hearings are associated with the claims folder.

In November 2006, the veteran's representative submitted a 
Report of Contact indicating that the veteran was amending 
his claim to include entitlement to service connection for 
tinnitus as secondary to his service-connected bilateral 
hearing loss.  The issue of entitlement to service connection 
for tinnitus on a direct basis was already on appeal.  The RO 
adjudicated the issue of entitlement to service connection on 
a secondary basis in March 2007.  The veteran perfected an 
appeal as to both theories of entitlement.  

Recently the Court of Appeals for Veterans Claims (Court) 
held that separate theories in support of a claim for a 
particular disability are to be adjudicated under one claim.  
See Robinson v. Mansfield, 21 Vet. App. 545, 550-51 (2008), 
citing, Bingham v. Principi, 421 F.3d. 1346, 1349 (Fed. Cir. 
2005).  As such, separate adjudication of the veteran's 
claims of entitlement to service connection for tinnitus on 
direct and secondary bases is not warranted.  Therefore, the 
Board has recharacterized the issue above to reflect that the 
veteran is currently claiming entitlement to one disability, 
namely, tinnitus, under two separate theories of entitlement.  




FINDING OF FACT

The competent evidence fails to demonstrate that the 
veteran's currently manifested tinnitus is related to his 
military service or that it is due to or aggravated by his 
service-connected bilateral hearing loss.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by the veteran's 
active duty service, nor is it proximately due to or 
aggravated by a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim.  38 C.F.R. § 
3.159 (2007).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

After careful review of the claims folder, the Board finds 
that letters dated in March 2006 and November 2006 fully 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In this regard, these letters 
advised the veteran what information and evidence was needed 
to substantiate his claim on a direct and secondary basis.  
The March 2006 letter also provided notice in accordance with 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), regarding 
the information and evidence necessary to establish a 
disability rating and effective date.  Both the March 2006 
and November 2006 letters requested that the veteran provide 
enough information for the RO to request records from any 
sources of information and evidence identified by the veteran 
as well as submit any evidence in his possession that 
pertains to the claim.  Finally these letters advised him 
what information and evidence would be obtained by VA, 
namely, records like medical records, employment records, and 
records from other Federal agencies.  

The March 2006 and November 2006 letters were sent prior to 
initial adjudication of each theory of entitlement (June 2006 
and March 2007, respectively).  The VCAA notice was therefore 
timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board observes that although copies of the veteran's 
service medical records were associated with his claims file, 
the National Personnel Records Center (NPRC) indicated that 
the veteran's file was "fire-related."  A review of the 
service medical records reflects that many of these records 
were burned; thus, not all of his records are readable.  In 
the present case, the veteran was never specifically informed 
that his service medical records were damaged by the 1973 
fire at the NPRC.  See Dixon v. Derwinski, 3 Vet. App. 261 
(1992).  However, the Board finds this error nonprejudicial 
to the veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103, 
121 (2005); rev'd on other grounds, Mayfield v. Nicholson, 
444 F. 3d 1328 (Fed. Cir. 2006) (VA can demonstrate that a 
notice defect is not prejudicial if it can be demonstrated ... 
that any defect in notice was cured by actual knowledge on 
the part of the appellant).  See also Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007) (VA can demonstrate that a 
notice defect is not prejudicial if it can be demonstrated 
that it did not affect the essential fairness of the 
adjudication).  In this regard, the veteran has not asserted 
that he sought any treatment for acoustic trauma or tinnitus 
during service.  Thus, it is unclear what, if anything, was 
lost that might support his claim for service connection.  
Moreover, many of the veteran's service medical records are 
readable, including his May 1956 service separation 
examination.  Finally, the veteran was provided with an NA 
Form 13055, which he returned marked "N/A," and the March 
2006 VCAA letter informed him that he might submit lay 
evidence, such as "statements from persons who knew you when 
you were in service."  

In addition to providing VCAA notice, the Board finds that VA 
has also fulfilled its duty to assist the veteran in making 
reasonable efforts to identify and obtain relevant records in 
support of the veteran's claims and providing a VA 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(4)(i) (2007).  In this regard, the veteran's 
service medical records are associated with the claims 
folder, as well as all relevant VA treatment records.  The 
veteran has not identified any additional relevant, 
outstanding records that need to be obtained before deciding 
his claim.  Multiple examinations were provided during this 
appeal, and such examinations addressed both entitlement to 
service connection on a direct basis and on a secondary 
basis.  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

The veteran is seeking entitlement to service connection for 
tinnitus as due to acoustic trauma incurred during service.  
Alternatively, he has asserted that he is entitled to service 
connection on a theory of secondary service connection as his 
service-connected bilateral hearing loss either caused or 
aggravated his current tinnitus.  The Board will address each 
theory of entitlement separately starting with direct service 
connection. 

I. Direct Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2007).  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The veteran testified before the undersigned that he was 
exposed to acoustic trauma in service, attributed to noise 
from basic training (small weapons fire and grenade throwing) 
as well as from riding around in open air trucks multiple 
times per week while stationed in Germany.  The Board notes 
that the veteran is already service-connected for bilateral 
hearing loss secondary to military noise exposure.  
Accordingly, there is no question that the veteran was 
exposed to acoustic trauma in service.

Additionally, the medical evidence of record shows that the 
veteran has a current disability of tinnitus.  See VA 
Examination Reports dated in May 2006 and February 2007.  The 
veteran's service medical records on file, however, are 
negative for any reference to complaints of tinnitus, hearing 
difficulty, or acoustic trauma.  Moreover, the veteran's May 
1956 service separation examination report reflects a normal 
clinical evaluation of the ears; no ear disease or diagnosis 
of tinnitus was indicated.  The first documented evidence of 
a diagnosis of tinnitus is the veteran's March 2006 claim for 
compensation.  See Charles v. Principi, 16 Vet. App. 370, 
374-75 (2002) (veteran competent to testify as to the 
presence of tinnitus).  Thus, the critical question in the 
present case turns upon whether the veteran's currently 
manifested tinnitus is etiologically related to service.  

The Board notes that according to the veteran's own reports, 
tinnitus first began during service and that he has had it 
"24/7" ever since.  See May 2007 Notice of Disagreement.  
The Court has determined that, particularly with respect to 
claims for tinnitus, the veteran is competent to present 
evidence of a diagnosis and continuity of symptomatology. 
 See 16 Vet. App. at 374-75.  Therefore, the veteran's 
statements that tinnitus began during service and have 
continued ever since is competent evidence tending to show 
chronicity and continuity.  These statements, however, remain 
subject to a Board analysis of credibility.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993), citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-193 (1992).  In this case, 
the veteran's assertions regarding chronicity and continuity 
of symptomatology of tinnitus since service are not shown to 
be credible for the following reasons.  

Initially, the veteran's lay assertions of continuity of 
symptomatology are entirely uncorroborated by any objective 
evidence of chronicity or continuity of symptomatology of 
bilateral hearing loss and tinnitus after service.  See 38 
C.F.R. § 3.303(b).  Specifically, there is no contemporaneous 
medical evidence of record which reflects in-service and 
post-service complaints of tinnitus.  However, the U.S. Court 
of Appeals for the Federal Circuit (Federal Circuit), in 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), held that 
lay evidence cannot be deemed not credible "merely because 
it is unaccompanied by contemporaneous medical evidence."  
As such, the Board must cite additional reasons for 
concluding that the veteran's statements regarding the onset 
and chronicity of his tinnitus lack credibility.  

Perhaps most notable is the fact that the record contains 
conflicting statements made by the veteran prior to and 
throughout this appeal about the onset and history of his 
current tinnitus.  A review of the claims file reveals that 
the veteran denied the presence of tinnitus at a November 
2005 VA audiology consultation and a January 2006 VA 
examination for hearing loss.  The veteran testified in 
November 2006 that he was never asked about tinnitus by a VA 
provider until the May 2006 VA examination and that he did 
not offer this information on his own.  DRO Hearing 
Transcript, p. 5.  The Board notes the unlikeliness that a 
physician would expressly note that the veteran denied 
tinnitus if, in fact, no mention was made of tinnitus at an 
examination.  

The first evidence of a medical diagnosis of tinnitus is a 
May 2006 VA examination.  At such time, the veteran reported 
his tinnitus started five to six years earlier.  The 
examination report states that, when asked to reconcile his 
statement in the claims file that it began during service, 
the veteran replied that tinnitus began during service, but 
didn't start "bothering" him until about five or six years 
ago.  The May 2006 examiner then noted that the veteran was 
initially asked when tinnitus "began," and not when it 
first began to "bother him," thus making his later 
explanation for the inconsistency of statements suspect.  

The May 2006 VA examination report does not contain the only 
evidence of inconsistent statements regarding chronicity and 
continuity.  In this regard, the veteran again changed his 
story at the February 2007 VA examination, where he stated 
that tinnitus had been present for at least nine years.  The 
examiner noted that the veteran reported that he could not 
remember if tinnitus was present in service.  At his November 
2006 DRO hearing, the veteran recalled ringing in his ears 
during service immediately following rides on the open air 
trucks, but could not remember when tinnitus became constant.  
DRO Hearing Transcript at 5.  Once again, the veteran 
indicated that he first noticed tinnitus five to six years 
earlier when he began wearing hearing aids.  Id. at 6.  
Finally, the veteran testified before the undersigned that 
tinnitus "came on slowly" as he got older and that he first 
"really noticed" the ringing in his ears around age 45 or 
50.  Board Hearing Transcript, p. 8.  According to the 
veteran, age 50 is when it became a "chronic condition."  
Id.  

In addition to these inconsistencies in the record, the Board 
notes, as discussed herein, neither a May 1956 service 
separation examination report, nor any post-service evidence 
shows any indication of a diagnosis of tinnitus until 2006, 
which is 50 years after the veteran left active military 
service.  This gap in the evidentiary record preponderates 
strongly against this claim on the basis of continuity of 
symptomatology.  See Mense v. Derwinski, 1 Vet. App. 354 
(1991).  

Moreover, with regard to the decades-long evidentiary gap in 
this case between active service and the earliest evidence of 
hearing loss or tinnitus, the Board observes that this 
absence of evidence constitutes negative evidence tending to 
disprove the claim that the veteran had an injury in service 
which resulted in chronic disability or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom.  Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence). 
 Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings of tinnitus for decades 
after the period of active duty is itself evidence which 
tends to show that tinnitus did not have its onset in service 
or for many years thereafter.  See also Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (a prolonged period without 
medical complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability). 

The veteran's statement that he has had tinnitus "24/7" 
since service was received in a May 2007 Report of Contact 
(also accepted as a notice of disagreement).  While the Board 
is sympathetic to the veteran's difficulties in remembering 
exactly when tinnitus first began, including when it became a 
chronic disability, the above evidence clearly demonstrates 
that such difficulties are real and pronounced.  Therefore, 
with consideration of the multiple inconsistent statements, 
including his February 2007 admission to the VA examiner that 
he could not remember if tinnitus was present in service, and 
the decades long evidentiary gap with no claim for 
compensation, the Board can find no plausible reason to 
afford any probative value to his May 2007 statement that he 
has had constant tinnitus since service.  As such, service 
connection cannot be granted on the basis of chronicity and 
continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  

With regard to any other evidence of a relationship between 
the veteran's tinnitus and military acoustic trauma, the 
record contains May 2006 and February 2007 VA examination 
reports.  Both VA examiners, having evaluated the veteran, 
reviewed the claims folder, and interviewed the veteran for a 
complete history, opined it was not likely that the veteran's 
tinnitus is the result of military noise exposure.  Neither 
examiner found the veteran's statements regarding the onset 
and history of his tinnitus to support a finding that 
tinnitus began during or shortly after service.  In light of 
the thoroughness of the May 2006 and February 2007 examiners' 
reviews and examinations, the Board finds both opinions to 
have significant probative value.  See Hayes v. Brown, 5 Vet. 
App. 60, 69-70 (1993) (it is the responsibility of the Board 
to assess the credibility and weight to be given the 
evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1992)).  There is no contrary clinical evidence or competent 
medical opinion of record.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (the veteran, as a layperson, is not 
competent to provide evidence regarding the etiology of a 
disease or disability).

In sum, the present case lacks competent medical evidence of 
a relationship between currently diagnosed tinnitus and 
military acoustic trauma.  Although the veteran has presented 
competent evidence of chronicity and continuity of 
symptomatology since service, the Board finds conflicting 
statements of record and contemporaneous evidence from the 
veteran's military service which reveal no tinnitus on 
separation to be far more persuasive than the veteran's own 
recent assertions to the effect that he had tinnitus in 
service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the veteran].  Such records are more 
reliable, in the Board's view, than the veteran's unsupported 
assertion of events now over five decades past.

Thus, the competent and credible evidence of record, 
particularly the service medical records and May 2006 and 
February 2007 VA medical opinions, preponderates against a 
finding that the veteran has tinnitus related to service or 
any incident thereof, and accordingly service connection for 
this disability on a direct basis must be denied.  
38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. § 3.303.  

II. Secondary Service Connection

As mentioned above, the veteran contends that service 
connection may also be warranted under a theory of secondary 
service connection.  The Board notes that there was a recent 
amendment to the regulatory provisions governing secondary 
service connection.  38 C.F.R. § 3.310 (2007).  See 71 Fed. 
Reg. 52744-47 (Sept. 7, 2006).  Prior to this amendment, 
secondary service connection was warranted for a disability 
when the evidence demonstrates that the disability for which 
the claim is made is proximately due to or the result of a 
service-connected disease or injury or that a service-
connected disease or injury has chronically worsened the 
disability for which service connection is sought.  38 C.F.R. 
§ 3.310(a) (2006); Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).  

Although VA has indicated that the purpose of the September 
2006 regulatory amendment was merely to apply the Court's 
ruling in Allen, it was made clear in the comments to the 
regulation that the changes were intended to place a burden 
on the claimant to establish a pre-aggravation baseline level 
of disability for the non-service-connected disability before 
an award of service connection may be made.  This had not 
been VA's practice, which suggests that the recent change 
amounts to a substantive change.  Since the RO interpreted 
the veteran's November 2006 correspondence as a separate 
claim, only the new version of 38 C.F.R. § 3.310 was applied.  
However, as discussed above, the Court, in Robinson, made 
clear that separate theories of entitlement do not constitute 
new claims.  The Board therefore finds that the old version 
of 38 C.F.R. § 3.310 is applicable to the veteran's claim 
because the veteran's original claim of entitlement to 
service connection for tinnitus was received in March 2006.  
See Robinson, supra.  

The Board observes that the veteran was not provided the 
content of the old version of this regulation.  However, 
given that the new version's only change appears to be the 
addition of a burden on the claimant to establish a pre-
aggravation baseline level, the Board finds that there will 
be no prejudice to the veteran in applying the less 
stringent, pre-amendment version of 38 C.F.R. § 3.310.  

The veteran asserts that his current tinnitus is related to 
his service-connected hearing loss disability.  This 
determination, however, is not a matter for an individual 
without medical expertise.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  In the present case, the only competent 
evidence regarding whether a relationship exists between 
these two disabilities is the February 2007 VA examination 
report and March 2007 addendum.  Following a review of the 
claims file, an evaluation of the veteran, and an interview 
with the veteran, the February 2007 examiner opined that it 
is not likely that the veteran's tinnitus is secondary to or 
aggravated by the veteran's service-connected hearing loss.  
There is no contrary clinical evidence or competent medical 
opinion of record.  Id.  

The Board has considered the veteran's lay assertions; 
however, they do not outweigh the competent medical evidence 
of record which fails to demonstrate that his service-
connected hearing loss disability caused or aggravated his 
current tinnitus.  Rather, a competent medical expert has 
provided a negative nexus opinion, and the Board notes that 
it is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Thus, while the Board is sympathetic the 
veteran's assertions that his tinnitus really began to bother 
him when he first noticed his hearing loss, the record does 
not contain a sufficiently definitive opinion espousing a 
positive relationship between hearing loss and tinnitus.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Winsett v. 
West, 11 Vet. App. 420, 424 (1998) (service connection 
requires at least a sufficiently definitive opinion on 
etiology to rise above the level of pure equivocality).  As 
such, service connection for tinnitus as secondary to 
service-connected hearing loss must be denied.

The Board observes that it considered the applicability of 
the benefit of the doubt doctrine in considering both 
theories of service connection.  However, as a preponderance 
of the evidence is against the veteran's claim, the benefit-
of-the-doubt doctrine does not apply, and his claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).


ORDER

Entitlement to service connection for tinnitus is denied.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


